Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 35: The stent delivery system of claim 31, wherein the expandable stent comprises a self-expanding stent.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest a motivation to combine a stent delivery system, inter alia, wherein the system includes an expandable stent with a first interlock structure, an elongated inner member defining a longitudinal axis and a floating retaining ring disposed on the elongated inner member and configured to engage the first interlock structure on the expandable stent. The closest related prior art Thompson in view of Russo disclose various aspects of the present invention, however, they do not teach or provide appropriate motivation for modification of a floating retaining ring. Thompson discloses a stationary marker that affixes the stent along the elongated inner member, while Russo teaches a moveable ring that is use to assist in movement of the stent.  The present invention is not disclosed or obvious in view of the prior art of record. It is these limitations in combination with the other limitations of the claims that differentiate the present invention from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.